DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second sidewall portion being widened linearly from the bottom portion toward the outer wall potion (claim 17 and claim 21) in combination with the first and second sidewall portion being arcuate in cross-section (claim 14, as claim 17 is dependent on claim 14, and claim 4 as claim 21 is dependent on claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 17 and 21 each recite the limitation that the first and second sidewall portion are widened linearly from the bottom portion toward the outer wall potion. This limitation fails to meet the written description requirement as claim 14, on which claim 17 depends and claim 4 on which claim 21 depends, recites that the first and second sidewall portion are arcuate in cross-

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 23 each recite the limitation that the outer wall portion is parallel to the bottom portion. This limitation is indefinite as since the outer wall portion is required to have a recessed portion (claim 14, which claim 19 depends on and claim 4, which claim 23 depends on) it is unclear how that can be parallel to a substantially flat bottom portion. Appropriate correction and clarification is required. For Examination purposes Examiner assumes Applicant intended to claim “the outer wall portion has a portion that is substantially parallel to a portion of the bottom portion”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 19-20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pradelle (US 2009/0261534).
	With regard to claim 14, Pradelle discloses an annular seal (1 or 5, as seen in Figs. 1-12) comprising: a closed annular seal member (1 or 5, described and shown as annular and non-split in Figs. 2, 9, etc. and paragraphs [0024], etc.) having a center axis (i.e. the axis of revolution of such running through the seal center), the annular seal member being a monolithic element (as seen in Fig. 2, 9, etc.) fabricated of a single plasma resistant elastic material (as shown in the cross-hatching of Figs. 2, 9, etc. and as disclosed in paragraph [0071], etc. it is an elastic material that is considered a single material, and the listed materials are plasma resistant to at least some degree), the closed annular seal member comprising: a bottom portion (11 or 51, i.e. the inner radial periphery) having a substantially flat surface (as seen in Fig. 1 or 8, etc.); a first sidewall portion (i.e. one of the left or right axially facing sidewalls (13/14 as seen in Fig. 1 or 53/54 in Fig. 8)) comprising a first lip region (i.e. the respective outer upper portion of the sidewall as seen in Fig. 1, 8, etc. is a lip (e.g. 12a/b or 52 a/b)), the first sidewall portion adjoining the 

With regard to claim 19, Pradelle discloses that the outer wall portion is parallel to the borrow portion (i.e. as dependent on the 112(b) rejection above, Examiner notes Applicant is not claiming that entire outer wall is parallel to the entire bottom portion, as seen in Fig. 1, etc. at least a small portion is parallel due to the curved at 12a/12b).

With regard to claim 20, Pradelle discloses that the recess portion is coupled to the outer wall portion at a fifth rounded corner and sixth rounded corner (as seen in Fig. 1, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as obvious over Pradelle (US 2009/0261534) alone.
With regard to claim 15, Pradelle fails to disclose that the single plasma resistant elastic material comprises one of fluorine rubber, perfluoroelastomer or unfilled perfluoroelastomer.
However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have the single plasma resistant elastic material be one of In re Leshin, 125 USPQ 416. Such a modification would have provided the expected benefit of providing a seal with good elastomer properties (e.g. durability, chemical compatibility, wear resistance, etc.) thus ensuring a good seal, as dependent on the intended environment such is intended to be used in. As applicant has not traversed examiner’s assertion of official notice, the common knowledge or well-known in the art statement relied upon in examiner’s assertion of official notice is hereby taken to be admitted prior art in accordance with MPEP 2144.03.

Claims 4-6, 10-13, 20, and 23 are rejected under 35 U.S.C. 103 as obvious over JP S61-9644 alone.
	With regard to claim 4, JP ‘644 discloses an annular seal (16) comprising: a closed annular seal member (16 shown as annular and closed in Figs. 1-2) having a center axis (i.e. the axis of revolution of such running through the seal center), the annular seal member being a 
In re Leshin, 125 USPQ 416. Such a modification would have provided the expected benefit of providing a seal with good elastomer properties (e.g. durability, chemical compatibility, wear resistance, etc.) thus ensuring a good seal, as dependent on the intended environment such is intended to be used in. As applicant has not traversed examiner’s assertion of official notice, the common knowledge or well-known in the art statement relied upon in examiner’s assertion of official notice is hereby taken to be admitted prior art in accordance with MPEP 2144.03.
	
claim 5, the combination (JP ‘644) discloses that the single plasma resistant elastic material comprises one of fluorine rubber, perfluoroelastomer or unfilled perfluoroelastomer (see the obviousness rejection of claim 4 above).

With regard to claim 6, the combination (JP ‘644) discloses that the first sidewall portion and the second sidewall portion each forms an angle from 5 to 45 degrees with the centerline (as seen in Fig. 2 prior to installation they have a slight incline that is clearly more than 5 degrees and less than 45 degrees).

With regard to claim 10, the combination (JP ‘644) discloses that the recessed portion is disposed between the first sidewall portion and the second sidewall portion (as seen in Fig. 2).

With regard to claim 11, the combination (JP ‘644) discloses that the first sidewall portion and the second sidewall portion are outwardly widened from the bottom portion to the outer wall portion (as seen in Fig. 2 as they widen from the bottom portion to the outer wall (top) portion).

With regard to claim 12, the combination (JP ‘644) discloses that an intersection angle between the first sidewall portion and the centerline is from 5 to 45 degrees (as seen in Fig. 2 prior to installation they have a slight incline that is clearly more than 5 degrees and less than 45 degrees).

claim 13, the combination (JP ‘644) discloses that an intersection angle between the second sidewall portion and the centerline is from 5 to 45 degrees (as seen in Fig. 2 prior to installation they have a slight incline that is clearly more than 5 degrees and less than 45 degrees).

With regard to claim 20, the combination (JP ‘644) discloses that the recessed portion is coupled to the outer wall portion at a fifth rounded corner and a sixth rounded corner (as seen in Fig. 2 there is at least a small rounded portion at each end of the recess).

With regard to claim 22, JP ‘644 discloses that the outer wall portion is parallel to the bottom portion (i.e. as dependent on the 112(b) rejection above, Examiner notes Applicant is not claiming that entire outer wall is parallel to the entire bottom portion, as seen in Fig. 2, etc.).

Claims 14-15 and 19-20, as best understood, are rejected under 35 U.S.C. 103 as obvious over Pradelle (US 2009/0261534) alone.
	Additionally and/or alternatively with regard to claim 14 (i.e. as there may be some debate regarding the broadest reasonable interpretation, to one of ordinary skill and in light of the specification, of the term “plasma resistant elastic material”, and if Applicant successfully argues a narrower interpretation than that in the above 102 rejection), Pradelle discloses an annular seal (1 or 5, as seen in Figs. 1-12) comprising: a closed annular seal member (1 or 5, described and shown as annular and non-split in Figs. 2, 9, etc. and paragraphs [0024], etc.) having a center axis (i.e. the axis of revolution of such running through the seal center), the annular seal member being a monolithic element (as seen in Fig. 2, 9, etc.) fabricated of a single elastic material (as 
In re Leshin, 125 USPQ 416. Such a modification would have provided the expected benefit of providing a seal with good elastomer properties (e.g. durability, chemical compatibility, wear resistance, etc.) thus ensuring a good seal, as dependent on the intended environment such is intended to be used in. As applicant has not traversed examiner’s assertion of official notice, the common knowledge or well-known in the art statement relied upon in examiner’s assertion of official notice is hereby taken to be admitted prior art in accordance with MPEP 2144.03.
	
claim 15, the combination (Pradelle) discloses that the single plasma resistant elastic material comprises one of fluorine rubber, perfluoroelastomer or unfilled perfluoroelastomer (see the obviousness rejection of claim 14 above).

With regard to claim 19, Pradelle discloses that the outer wall portion is parallel to the bottom portion (i.e. as dependent in the 112(b) rejection above, Examiner notes Applicant is not claiming that entire outer wall is parallel to the entire bottom portion, as seen in Fig. 1, etc. at least a small portion is parallel due to the curved at 12a/12b).

With regard to claim 20, Pradelle discloses that the recess portion is coupled to the outer wall portion at a fifth rounded corner and sixth rounded corner (as seen in Fig. 1, etc.).

Allowable Subject Matter
Claims 16, 18, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 4-6 and 10-23 have been considered but are moot in view of the new ground(s) of rejection above. In so much as they may apply to the new grounds of rejection above, they have been fully considered, but are not persuasive. Specifically Applicant argues that the claim amendments to the prior claims overcome the prior grounds of rejection, which Examiner acknowledged as discussed in the most recent interview, however the 
In the interest of advancing prosecution Examiner recommends incorporating one of claims 16 into claim 14, and claim 22 into claim 4. Alternatively other amendments to the independent claims may be able to place the claims in condition for allowance, and though those are not immediately apparent to the Examiner, Applicant may feel free to arrange an interview to discuss any they may come up with.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675